Citation Nr: 0302897	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  00-24 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for metatarsalgia versus 
Morton's neuroma (claimed as condition of the feet).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the veteran's claim for 
service connection for metatarsalgia versus Morton's neuroma 
(claimed as condition of the feet).  The veteran filed a 
timely appeal to this adverse determination.

In April 2002, the Board undertook development action, 
including procuring VA foot x-rays from August 2000 and 
providing the veteran with a VA orthopedic examination, which 
have both been accomplished.  The veteran's claim is now 
before the Board for appellate review. 


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's claims file does not contain any competent 
medical evidence which indicates that she currently suffers 
from a bilateral foot disorder which is related to her 
military service.








CONCLUSION OF LAW

Metatarsalgia versus Morton's neuroma (claimed as condition 
of the feet) was neither incurred in nor aggravated by the 
veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  First, VA has a duty to notify 
the veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his or her 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate her claim, as well as notice of the specific 
legal criteria necessary to substantiate her claim.  The 
Board concludes that discussions as contained in the initial 
rating decision dated in August 2000, in the statement of the 
case (SOC) issued in October 2000, in the supplemental 
statement of the case (SSOC) issued in August 2001, at the 
time of a hearing before the undersigned Board member in 
December 2001, and in correspondence to the veteran have 
provided her with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate her claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in April 2001, and again in September 2002, 
the RO provided the veteran with detailed information about 
the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A. § 5102, providing notice to claimants of 
required information and evidence under 38 U.S.C.A. § 5103, 
and the duty to assist claimants under 38 U.S.C.A. § 5103A.  
The RO described the evidence needed to establish the 
veteran's claim, and specifically identified what evidence 
was needed from the veteran versus what evidence VA would 
attempt to procure.  The Board finds, therefore, that such 
documents are in compliance with the VA's revised notice 
requirements.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran and her representative further plainly 
show through their statements and submissions of evidence 
that they understand the nature of the evidence needed to 
substantiate the veteran's claim.  The Board concludes that 
VA does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
private treatment notes and medical statements, VA outpatient 
treatment notes and examination reports, including x-rays and 
magnetic resonance imaging (MRI) reports, and several 
personal statements made by the veteran in support of her 
claim.  The veteran testified at a hearing before the 
undersigned Board member at a hearing held at the RO in 
December 2001, and a transcript of this testimony has been 
associated with the veteran's claims file.  The RO has 
obtained all pertinent records regarding the issue on appeal 
and has effectively notified the veteran of the evidence 
required to substantiate her claim.  The Board is not aware 
of any additional relevant evidence which is available in 
connection with this appeal, and concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Indeed, in 
October 2002 the Board received from the veteran a statement 
indicating that she had no further evidence or argument to 
present, and that she wished to have her claim adjudicated 
based on the evidence of record.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required, and would otherwise be unproductive.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burden 
on VA with no benefit flowing to the veteran are to be 
avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate her claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Pertinent Laws and Regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
Supp. 2002); 38 C.F.R. § 3.303(a) (2002). 

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2002).  Additional disability resulting from the 
aggravation of a nonservice-connected condition is also 
compensable under 3.310(a).  Allen v. Brown, 7 Vet. App. 429, 
448 (1995) (en banc).

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Factual Background

Evidence relevant to the veteran's claim for service 
connection for a condition of the feet includes her service 
medical records, which indicate a single complaint of pain 
and swelling in the right big toe in October 1978, which was 
reportedly of sudden onset.  Physical examination revealed 
tenderness at the first metatarsal joint, and a diagnosis of 
an advanced bunion was rendered.  The remaining five years of 
service medical records are negative for any recorded 
evidence of complaints or diagnoses of, or treatment for, 
foot problems, including metatarsalgia or Morton's neuroma.  
A Report of Medical Examination conducted in June 1982 
indicated that the veteran's feet were "normal," and 
numerous other examinations of the veteran's feet conducted 
at the time of treatment for a right ankle injury were 
negative for any findings of abnormalities of the feet.

The veteran underwent a VA examination in June 1984, less 
than one year following discharge.  The veteran reported 
problems with the right ankle "going out," but did not 
report any problems with the feet themselves, and no findings 
of any abnormalities of the feet were recorded.  A subsequent 
VA examination in April 1986 again recorded no complaints or 
findings of any disorders of the feet.

Additional VA and private treatment records spanning the 
1980's and 1990's reflect treatment for recurrent injuries to 
the right ankle, but no complaints or findings relating to 
the veteran's feet.

The first post-service evidence of any foot problems is found 
in a VA outpatient treatment note dated in July 2000, at 
which time the veteran complained of bilateral foot pain 
which had been going on for the "past few years."  It was 
noted that the veteran worked on a scaffold, and stood on her 
feet for 10 hours per day.  Examination revealed tenderness 
over the fifth metatarsal head, right greater than left.  The 
examiner rendered a diagnosis of metatarsalgia versus 
Morton's neuroma.

VA outpatient treatment notes dated from July 2000 to January 
2001 show numerous incidents of treatment for right ankle 
pain, and diagnoses relating to the right ankle.  However, a 
note dated in August 2000 also indicates that x-rays revealed 
mild degenerative changes in the first metatarsophalangeal 
joint, and a diagnosis of metatarsalgia versus Morton's 
neuroma was again rendered.

In November 2000, the veteran underwent a VA orthopedic 
examination.  Once again, the only complaints and findings 
related to the lower extremities involved  the right ankle.

In December 2001, the veteran testified at a Travel Board 
hearing before the undersigned Board member.  At that time, 
she indicated that she did not really receive any treatment 
for her feet in service, except when she originally injured 
her right ankle, at which time she had pain in the right 
foot.  (Transcript at p. 10)  She stated that she currently 
had pain in the tops of both feet, extending to the toes, 
particularly the big toe.  (T. at p. 10)  She offered her 
opinion that her right ankle problem was causing the problems 
with both of her feet.  (T. at p. 11)  When asked whether any 
of the medical professional she had talked to had ever 
discussed any relationship between the veteran's foot 
problems and her ankle injuries, she indicated that she was 
told by a VA rehabilitation therapist that twisting her ankle 
so many times had made her arch and the rest of the front 
part of her feet get a lot of  abuse, and had cause pain in 
the tops of her feet.  (T. at p. 12)  In addition, the 
veteran opined that her foot problems could represent nerve 
damage due to her ankle injury, but she conceded that no 
medical professional had ever told her she had any nerve 
damage in her feet.  (T. at p. 12)

In April 2002, the Board determined that further development 
regarding the issue on appeal was warranted, and undertook 
two actions.  First, the Board obtained copies of VA x-rays 
taken of the veteran's right foot and right ankle in August 
2000, which have been associated with the veteran's claims 
file.  Second, the Board scheduled the veteran for a VA 
orthopedic examination to determine the nature, status, and 
extent of any bilateral foot disability.  This examination 
was conducted in July 2002, and a copy of the examination 
report, with accompanying x-rays, has been associated with 
the veteran's claims file.  The veteran was apprised of the 
Board's receipt of these items of evidence in a letter dated 
September 17, 2002, was provided copies of this newly-
obtained evidence, and was given 60 days to respond to the 
Board's letter by either submitting additional evidence or 
argument in response to the new evidence or by returning the 
letter with her signature indicating that she had no further 
evidence or argument to present, and telling the Board to go 
ahead with the appeal.  The veteran signed and returned this 
letter, which was received by the Board on October 1, 2002, 
indicating that she had no further evidence or argument to 
present.  

A review of the August 2000 VA foot and ankle x-rays reveals 
that the veteran was noted to have had multiple injuries to 
the ankle in the past, with a re-injury the day prior to the 
x-ray examination.  The x-ray of the right ankle was 
unremarkable except for a mild degenerative spur formation of 
the medial malleolus.  The x-ray of the right foot revealed 
mild degenerative changes in the ankle and the first 
metatarsophalangeal joint.

At the time of the VA orthopedic examination in July 2002, 
the examiner indicated that he had reviewed the veteran's 
claims file.  The examiner set forth the veteran's history of 
foot and ankle problems prior to service, in service, and 
after discharge.  Regarding the right foot, he indicated that 
the veteran stated that she had occasional problems with the 
toes on both feet.  In July 1983, while cutting grass, she 
stepped in a hole and injured her right foot and ankle, 
requiring the use of crutches for several weeks.  She 
reported continuing pain in the right foot since the time of 
this injury.  She also reported that after discharge she 
worked in construction, and continued to have problems with 
her right ankle, including chronic right ankle sprain.  
Regarding the left foot, the veteran reported having had 
problems with her left ankle before going into the service, 
but having had no problems with the left ankle either in 
service or thereafter. 

On physical examination, the veteran had tenderness over the 
metatarsal areas of both feet, with tenderness over the 
anterior and lateral aspects of the right ankle.   X-rays of 
both feet revealed degenerative changes in the right ankle 
and a normal left ankle, with "no other gross abnormalities 
in the rest of the foot."  The examiner rendered a diagnosis 
of chronic sprain, right ankle.

In response to a request by the RO seeking clarification of 
the August 2000 VA x-rays, the examiner indicated that these 
x-rays were of only the right foot.  The examiner further 
indicated that the only foot disability present in either 
foot was a considerable problem with the right ankle, 
diagnosed as chronic right ankle sprain.  She opined that 
this disability was related to the veteran's military 
service.

Analysis

Following a review of this evidence, the Board finds that 
there is some question whether the veteran is currently 
suffering from a disorder of the feet, as the most recent VA 
examination in July 2002 found no evidence of any 
abnormalities of either foot.  The foot x-rays revealed two 
small, sub-centimeter sclerotic densities in the right os 
calcis (heel bone), probably bone islands, but no 
abnormalities in the left foot or the remainder of the right 
foot.  In addition, the examiner did not diagnose any foot 
abnormalities.  However, even if the Board were to conclude 
that the veteran was suffering from a disorder of the feet, 
based on the first and only post-service diagnoses 2000 of 
metatarsalgia versus Morton's neuroma in July and August, 
there is still no medical evidence which links this problem, 
which the veteran reported in July 2000 had been going on for 
the "past few years," to the single inservice complaint of 
tenderness over the first metatarsal joint of the right foot 
in October 1978, some 22 years earlier.  While the veteran 
testified that a VA rehabilitation therapist had told her 
that her right ankle disorder had caused her foot problems, 
it appears that this was only told orally to the veteran, as 
a thorough review of the extensive VA rehabilitative medicine 
clinic notes concerning therapy for her right ankle does not 
reveal that this opinion was ever reduced to writing.  

Furthermore, there is no evidence that the veteran's single 
instance of metatarsal joint pain in 1978 represented the 
beginning of a chronic disorder, as there were no further 
such complaints for more than 20 years (despite several VA 
examinations and significant VA outpatient treatment during 
those years), and a chronic foot disorder has not been 
diagnosed.

Thus, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that 
her current foot complaints is related to her active duty 
military service, or to her service-connected right ankle 
disorder.  The Board does not doubt the sincerity of the 
veteran's belief in this claimed causal connection.  However, 
as it is the province of trained health care professionals to 
enter conclusions which require medical expertise, such as 
opinions as to diagnosis and causation, Jones v. Brown, 7 
Vet. App. 134, 137 (1994), the veteran's lay opinions cannot 
be accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, the Board 
finds that the veteran's contention that she currently 
suffers from a bilateral foot disorder which is related to 
her right ankle injury incurred while in the military cannot 
be accepted as competent evidence.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for metatarsalgia versus Morton's 
neuroma, claimed as a condition of the feet.  In reaching 
this decision the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for metatarsalgia versus Morton's neuroma 
(claimed as condition of the feet) is denied.



		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

